DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/09/2020, and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
The instant application claims priority to JP 2020-009222, which was filed on 01/23/2020 and 2019-086064 which was filed on 04/26/2019.  A certified copies of the Japanese patent applications have been received.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arvindr Tiwari US 20160308851(hereinafter Timari) in view of Michael Westman et al.US 9515997 (hereinafter Westman).
As per claim 1, Tiwari teaches: A server apparatus capable of communicating with a client terminal (the Cloud Service Provider 121[server apparatus] is in communication with User Device 111 [client terminal]: Tiwari: fig. 4), the client terminal transmitting first information to a second server (Token Request including user credentials [first information] is transmitted to Validation Service Provider [second server]. Tiwari: fig. 4, step 410 and para. 42), receiving a digital signature from the second server (“the token 420 includes, for each cloud service provider of the list, a signature based on a key” Tiwari: fig. 4 and para. 48),” and transmitting the digital signature to the server apparatus (Tiwari: fig. 4, step 430), the second server generating the digital signature based on the first information (the token with signature is provided upon receiving user credentials such as user name and password [first credentials]. Tiwari: fig. 4 and para. 48), the server apparatus comprising a controller configured to:
receive the first information and the digital signature from the client terminal (Tiwari: fig. 4, step 430);
determine whether or not the first information is valid based on the first information and the digital signature received (“The cloud service provider 121 responds to the access request 430 of the user device 111 with an access response 460. In particular, if the validation response 450 indicates that the user device 111 is authorized to access the cloud service provider 121, the cloud service provider 121 transmits an and
transmit second information to the client terminal when the first information is valid (Cloud Service Provider provides access [second information] to the user. Tiwari: para.55).
Tiwari does not teach; however, Westman disclose: transmitting the digital signature together with the first information to the server apparatus (“obtain credentials for accessing a data storage service operated by a service provider including a user private key stored on the fill device; generate a signature using the user private key; and use the obtained credentials to transmit, to a computer system of the data storage service over a service provider network operated by the service provider, the encrypted data and the signature to the data storage service of the service provider.” Westman: col. 20, lines 16-24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with the methods of Westman to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the security of system resources.
As per claim 2, the rejection of claim 1 is incorporated herein. Tiwari teaches:
the controller transmits fourth information different from the second information to the client terminal when the first information is not valid (if user device is not authorized, the access will not be granted [fourth information]. Tiwari: para. 55).
As per claim 8, this claim defines a method that corresponds to system of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1.
As per claim 9, this claim defines non-transitory storage medium storing a program that corresponds to method of claim 8 and does not define beyond limitations of claim 8. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 8.
As per claim 10, Tiwari teaches: An information processing method in an information processing system comprising a server apparatus (Cloud Service Provider 121, Tiwari: fig. 4), a second server apparatus (Validation Service Provider. Tiwari: fig. 4), and a client terminal (User Device 111. Tiwari: fig. 4),
wherein the second server apparatus is configured to:
generate a digital signature based on first information transmitted by the client terminal, and transmit the digital signature to the client terminal (the token with signature is provided upon receiving user credentials such as user name and password [first credentials]. Tiwari: fig. 4 and para. 48),
wherein the client terminal is configured to:
transmit the first information to the second server apparatus (Token Request including user credentials [first information] is transmitted to Validation Service Provider receive the digital signature transmitted by the second server apparatus (“the token 420 includes, for each cloud service provider of the list, a signature based on a key” Tiwari: fig. 4 and para. 48), and transmit the digital signature to the server apparatus (Tiwari: fig. 4, step 430), and 
wherein the server apparatus is configured to: 
receive the first information and the digital signature transmitted by the client terminal (Tiwari: fig. 4, step 430);
determine whether or not the first information is valid based on the first information and the digital signature received (“The cloud service provider 121 responds to the access request 430 of the user device 111 with an access response 460. In particular, if the validation response 450 indicates that the user device 111 is authorized to access the cloud service provider 121, the cloud service provider 121 transmits an access response 460 indicating that access has been granted. Once access to the cloud service provider 121 is granted, the user device 111 and cloud service provider 121 exchange cloud service interactions 470 as the user device 111 accesses the cloud service provider 121 (or the portion of the cloud service provider 121 for which the user device 111 is authorized as indicated by the data regarding the cloud service provider 121 of the access request 430, e.g., a particular project or role).” Tiwari: para.55); and
transmit second information to the client terminal when the first information is valid (Cloud Service Provider provides access [second information] to the user. Tiwari: para.55); 
Tiwari does not teach; however, Westman disclose: transmitting the digital signature together with the first information to the server apparatus (“obtain credentials 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with the methods of Westman to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the security of system resources.
As per claim 11, Tiwari teaches:  A client terminal comprising a processor configured to: 
transmit first information to a second server apparatus (Token Request including user credentials [first information] is transmitted to Validation Service Provider [second server]. Tiwari: fig. 4, step 410 and para. 42); 
receive a digital signature transmitted from the second server apparatus that receives the first information and generates the digital signature using the first information (the user device receives the token in response to receiving user information. “the token 420 includes, for each cloud service provider of the list, a signature based on a key” Tiwari: fig. 4 and para. 48); 

transmit the received digital signature to a server apparatus (Tiwari: fig. 4, step 430); and  
receive second information transmitted from the server apparatus (Cloud Service Provider provides access [second information] to the user. Tiwari: para.55) 
that receives the first information and the digital signature and determines validity of the first information based on the first information and the digital signature received (“The cloud service provider 121 responds to the access request 430 of the user device 111 with an access response 460. In particular, if the validation response 450 indicates that the user device 111 is authorized to access the cloud service provider 121, the cloud service provider 121 transmits an access response 460 indicating that access has been granted. Once access to the cloud service provider 121 is granted, the user device 111 and cloud service provider 121 exchange cloud service interactions 470 as the user device 111 accesses the cloud service provider 121 (or the portion of the cloud service provider 121 for which the user device 111 is authorized as indicated by the data regarding the cloud service provider 121 of the access request 430, e.g., a particular project or role).” Tiwari: para.55); 
Tiwari does not teach; however, Westman disclose: transmitting the digital signature together with the first information to the server apparatus (“obtain credentials for accessing a data storage service operated by a service provider including a user private key stored on the fill device; generate a signature using the user private key; and use the obtained credentials to transmit, to a computer system of the data storage service over a service provider network operated by the service provider, the encrypted 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with the methods of Westman to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the security of system resources.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Timari in view of Westman and further in view of Daniel Chin et al. US 10698927 (hereinafter Chin).
As per claim 3, the rejection of claim 1 is incorporated herein. The combination of Tiwari and Westman does not teach; however, Chin discloses: the second information is privilege information released exclusively to a purchaser of a commodity associated with the first information determined to be valid (Chin: col. 6, lines 34-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tiwari and Westman with the teaching of Chin to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance utility of the system. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Timari in view of Westman and further in view of Michael J. Saylor et al. US 8966597 (hereinafter Saylor).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Tiwari and Westman does not teach; however, Saylor discloses: the second server apparatus is configured to:
determine validity of the first information received from the client terminal (Saylor: col. 5, lines 39-47); and
generate the digital signature based on the first information when the first information is valid (Saylor: col. 5, lines 39-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tiwari and Westman with the teaching of Chin to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to prevent unauthorized use of the system resources.
Allowable Subject Matter
The subject matter of claims 5-7 and 12 are not suggested by the prior art of record.  Claims 5-7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance will be furnished at the time of allowing the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493